  Case: 6:19-cr-00061-CHB-HAI Doc #: 1 Filed: 09/25/19 Page: 1 of 3 - Page ID#: 1



                                                                      Eastern Di.strict of Ke t o.ky
                        UNITED ST ATES DISTRICT COURT                       F f l E Dnu
                        EASTERN DISTRICT OF KENTUCKY
                             SOUTHERN DIVISION                             SEP 2 5 20f9
                                   LONDON                                     ATLONDON
                                                                           ROBERT R. CARR
                                                                       CLERK U.S. DISTRICT COURT
UNITED STATES OF AMERICA


V.


DEREK L. MCHARGUE

                                        * * * * *
THE GRAND JURY CHARGES:

                                        COUNT!
                                 18 U.S.C. § 2261A(2)(B)

       On or about a date in October of 2018, the exact date unknown, and continuing

through on or about a date in November of 2018, the exact date unknown, in Whitley

County and Laurel County, in the Eastern District of Kentucky, and elsewhere,

                                DEREK L. MCHARGUE,

with the intent to injure, harass, and cause substantial emotional distress to a person, to

wit: Victim 1, used facilities of interstate or foreign commerce, including

telecommunication services, electronic mail, and internet websites, to engage in a course

of conduct that caused, attempted to cause, or would be reasonably expected to cause

substantial emotional distress to Victim 1, all in violation of 18 U.S.C. § 2261A(2)(B).

                                         COUNT 2
                                     18 U.S.C. § 844(e)

       On or about November 4, 2018, in Whitley County, in the Eastern District of
Case: 6:19-cr-00061-CHB-HAI Doc #: 1 Filed: 09/25/19 Page: 2 of 3 - Page ID#: 2




  Kentucky, and elsewhere,

                                 DEREK L. MCHARGUE,

  through the use of the telephone, an instrument of interstate and foreign commerce,

  willfully made a threat to kill, injure, and intimidate an individual and unlawfully damage

  and destroy any building by means of an explosive, in and affecting interstate or foreign

  commerce, in violation of I 8 U.S.C. 844(e).




  OBERT M. DUNCAN, JR.
 UNITED STATES ATTORNEY                          -~
 Case: 6:19-cr-00061-CHB-HAI Doc #: 1 Filed: 09/25/19 Page: 3 of 3 - Page ID#: 3




                                     PENALTIES

COUNT 1: Not less than 1 year and not more than 5 years imprisonment, not more than
         a $250,000 fine, and not more than 3 years supervised release.

COUNT 2: Not more than 10 years imprisonment, not more than a $250,000 fine, and
         not more than 3 years supervised release.

PLUS:       Mandatory special assessment of $100.

PLUS:       Restitution, if applicable.
